This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                             No. 33,442

 5 MATTHEW JAKSHA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 William G. Shoobridge, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Fredlund & Bryan, LLC
13 Jon C. Fredlund
14 Hobbs, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 HANISEE, Judge.

18   {1}    Summary affirmance was proposed for the reasons stated in the calendar notice.

19 No memorandum opposing summary affirmance has been filed, and the time for doing

20 so has expired.
1   {2}   AFFIRMED.

2   {3}   IT IS SO ORDERED.



3
4                             J. MILES HANISEE, Judge

5 WE CONCUR:


6
7 JAMES J. WECHSLER, Judge



8
9 MICHAEL E. VIGIL, Judge




                               2